In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                             No. 15-0166V
                                      Filed: December 15, 2015
                                             Unpublished

****************************
JESSICA CREFASI,            *
                            *
                Petitioner, *
     v.                     *                              Attorney Fees and Costs; Stipulation
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
****************************

David J. Schexnaydre, Schexnaydre Law Firm, Mandeville, LA, for petitioner.
Althea Davis, U.S. Department of Justice, Washington, DC, for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS 1

Dorsey, Chief Special Master:

       On February 23, 2015, Jessica Crefasi (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleged that the
influenza (“flu”) vaccination that she received on September 25, 2013, caused her to
suffer a shoulder injury related to vaccine administration (“SIRVA”). On August 12,
2015, a decision was issued awarding compensation to petitioner based on a proffer
from respondent.

       On December 14, 2015, the parties filed a Stipulation of Fact Concerning
Attorneys’ Fees and Costs. According to the stipulation, the parties stipulate to an
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify
and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award of $15,500.00 for attorney’s fees and costs. In compliance with General Order
#9, petitioner’s counsel represented that petitioner incurred no out-of-pocket expenses
in this case.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). The proposed amount is reasonable.

      Accordingly, I award the total of $15,500.00 3 as a lump sum in the form of a
check jointly payable to petitioner and petitioner’s counsel David Schexnaydre.

        The clerk of the court shall enter judgment in accordance herewith. 4

IT IS SO ORDERED.

                                                  s/Nora Beth Dorsey
                                                  Nora Beth Dorsey
                                                  Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).
4
 Entry of judgment can be expedited by the filing of a joint notice renouncing the right to seek review.
See Vaccine Rule 11(a).